DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
Claim 2, line 2, “into which is mounted the bearing” should read - - into which the bearing is mounted - -.
Claim 10, lines 1 – 2, “vibration sensing element(s)” should read - - the vibration sensing element - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third fiber optical sensing element" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Campbell USPGPUB 20160076586.
Claim 1, Campbell discloses a bearing unit (Fig. 1) comprising: a housing 14, and 5at least one bearing (roller bearing 18) mounted inside the housing, at least one load sensing element and at least one vibration sensing element fixed on the housing ([0043]).
Claim 4, Campbell discloses the at least one vibration sensing element being mounted on a frontal surface of the housing (via clamping ring 10).

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Halliday et al. USP 6360616.
Claim 1, Halliday discloses a bearing unit comprising: a housing 42, and 5at least one bearing (angular contact bearing set 46 or 48) mounted inside the housing, at least one load sensing element (load cell 62 or 64) and at least one vibration sensing element fixed on the housing (col. 6, ll. 25 – 27).  
Claim 2, Halliday (see annotated Fig. 3) discloses the at least one load 10sensing element being mounted in a groove 42a provided on a bore of the housing into which is mounted the bearing.

    PNG
    media_image1.png
    462
    538
    media_image1.png
    Greyscale


Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Ozaki et al. USPGPUB 20090114004.
Claim 1, Ozaki discloses a bearing unit (Fig. 6) comprising: a housing (outer member 1), and 5at least one bearing (rolling elements 5) mounted inside the housing; Ozaki (Fig. 9A) further discloses at least one load sensing element (strain sensor 23) and at least one vibration sensing element 26 fixed on the housing (via sensor unit 21).  
 
Claim 5, Ozaki discloses the at least one vibration sensing element being mounted on an outer circumferential surface of the housing.
Claim 9, Ozaki discloses the load sensing element(s) as a fiber optical sensing element ([0113]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et  al. USPGPUB 20090114004 as applied to claim 1 above, and further in view of Chinitz et al. USP 6802208.
Ozaki does not expressly disclose the vibration sensing element as a piezoelectric sensing element.
Chinitz teaches that it was known to use a piezoelectric sensing element 616 (Fig. 6), in order to measure vibrations induced in a bearing device (col. 1, ll. 51 – 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing device of Ozaki, such that the vibration sensing element is a piezoelectric sensing element, as taught by Chinitz, for the purpose of measuring vibrations induced in a bearing device.

Allowable Subject Matter
Claims 3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
	In regards to claim 3, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including the at 15least one load sensing element being mounted in a groove provided on at least one of shoulders of the housing.
In regards to claim 6, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including at least a first bearing configured to transmit radial loads and two adjacent second and third bearings configured to transmit axial and radial loads, the first, second and third bearings being axially mounted between two axially opposite shoulders of the housing.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656